Citation Nr: 0529559	
Decision Date: 11/03/05    Archive Date: 11/14/05	

DOCKET NO.  00-02 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for major depressive disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, in which the RO granted service 
connection for a major depressive disorder and assigned a 
10 percent disability rating.  In a July 2002 rating 
decision, the RO increased the disability rating from 
10 percent to 30 percent.  The veteran, who had active 
service from May 1981 to September 1983, disagreed with the 
assigned disability rating and appealed the decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.  The Board remanded the case to the RO for 
additional development in April 2001 and in August 2003.


REMAND

A preliminary review of the record with respect to the 
veteran's claim for an increased rating for a major 
depressive disorder discloses a need for further development 
prior to appellate review.  The veteran contends that his 
current disability rating of 30 percent does not accurately 
reflect the severity of symptomatology associated with his 
disability.  

In April 2001, the Board remanded the veteran's claim to the 
RO in order for the veteran to obtain representation and for 
the RO to obtain psychiatric records on behalf of the 
veteran.  After these objectives were accomplished, the RO 
issued a rating decision in July 2002 that increased the 
veteran's disability rating from 10 percent to 30 percent.  
In October 2002, the veteran submitted a statement asserting 
that his depression had worsened.  

In November 2002, the veteran was afforded a VA examination 
in which he was diagnosed with (1) a major depressive 
disorder by history with current mild depression and (2) 
narcissistic personality feature by history.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
65.  

The claims file contains VA medical records dated from May 
2002 through March 2005.  A review of these records indicates 
that the veteran has consistently been diagnosed with major 
depressive disorder (moderate, recurrent), as well as various 
other disorders.  He has also been assigned various GAF 
scores.  Specifically, the veteran was diagnosed with major 
depressive disorder in June 2002 and assigned a GAF score of 
65.  In August 2002, the veteran was diagnosed with mild 
major depressive disorder and narcissistic personality 
features.  In November 2002, the veteran was diagnosed with 
major depression (recurrent, by history) and antisocial 
personality [disorder].  He was assigned a GAF score of 55 at 
that time.  In December 2002, the veteran was diagnosed with 
major depressive disorder (moderate, recurrent) and 
narcissistic personality features.  In a January 2003 record, 
the veteran was diagnosed with marijuana dependence, alcohol 
abuse, a history of treatment for major depression, and 
narcissistic personality disorder.  He was assigned a GAF 
score of 52.

In an August 2005 statement, the veteran's representative 
requested that the veteran be afforded a new VA examination 
in order to assess the current severity of the veteran's 
disability.  The representative asserted that the veteran's 
November 2002 examination might be too remote in time for 
rating purposes as it occurred almost three years ago and is 
not reflective of the veteran's current psychiatric 
impairment.  

Although the mere passage of time does not necessarily 
require that a VA examination be rescheduled, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever the VA determines 
that there is a need to verify either the continued existence 
or the current severity of a disability.  See 38 C.F.R. 
§ 3.327(a) (2004).  Generally, reexaminations are required if 
it is likely that a disability has improved, if the evidence 
indicates that there has been a material change in any 
disability, or the current rating may be incorrect.  Id.  As 
there is objective medical evidence, based on the most recent 
VA treatment records, that indicates that there may have been 
a material change in the severity of the veteran's disorder 
since he was last examined, the Board finds that a more 
recent VA examination is in order to accurately assess the 
impairment that is attributable to the veteran's service-
connected major depressive disorder.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board opinion 
that further development on this issue is necessary.  As 
such, the Board will return this case to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
VA will notify the veteran when further action on his part is 
required.  

Accordingly, this case is REMANDED for the following actions:

The RO should afford the veteran a VA 
examination in order to assess the 
current severity of his major depressive 
disorder  The veteran's claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  The examination report 
should include a description of the 
veteran's symptoms, clinical findings, 
and associated functional impairment that 
is attributed to his service-connected 
major depressive disorder, alone.  If 
applicable, the examiner should identify 
the symptomatology and related functional 
impairment that is attributable to any 
diagnosed nonservice-connected 
psychiatric disorder and distinguish such 
symptomatology from that due to the 
veteran's service-connected major 
depressive disorder.  The examiner should 
provide medical findings in terms 
consistent with the current criteria for 
rating mental disorders under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411-9440, 
should assign a GAF score, and explain 
the meaning of the numerical score 
assigned to the veteran's major 
depressive disorder as well as to any 
other disorders diagnosed.  All findings 
should be reported in detail accompanied 
by a complete rationale.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran should be furnished a supplemental statement of 
the case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional evidence, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time. 
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2004).



